Citation Nr: 1013684	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fractures of the proximal end of the left tibia (left knee 
disability), rated as 20 percent disabling, prior to June 1, 
2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The RO assigned a temporary 100 percent evaluation pursuant 
to 38 C.F.R. § 4.30, effective from June 1, 2006, based on a 
left total knee replacement (TKR) conducted on that same 
date.  A December 2006 rating decision extended the temporary 
100 percent evaluation and then assigned a 30 percent 
evaluation, effective September 1, 2007.  A Board decision 
dated in August 2009 denied entitlement to an evaluation in 
excess of 30 percent for residuals of a total left knee 
arthroplasty, from September 1, 2007.  The August 2009 Board 
decision remanded the issue of entitlement to an increased 
evaluation for residuals of fractures of the proximal end of 
the left tibia (left knee disability), rated as 20 percent 
disabling, prior to June 1, 2006.  As such, only that issue, 
as reflected on the title page of this decision, remains for 
appellate consideration at this time.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence shows that during the 
relevant appeal period prior to June 1, 2006, the Veteran's 
left knee disability did result in arthritis, confirmed by X-
ray evidence, with limitation of motion that was not 
compensable under Diagnostic Codes 5260, 5261 or 5256.  

2.  The competent medical evidence shows that during the 
relevant appeal period prior to June 1, 2006, the Veteran's 
left knee disability did not result in severe recurrent 
subluxation or instability; or malunion of the tibia and 
fibula with marked knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
left knee arthritis with noncompensable limitation of motion, 
residuals of fractures of the proximal end of the left tibia, 
prior to June 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5260, 5261.  (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for left knee instability, residual of fractures of the 
proximal end of the left tibia, prior to June 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 
5262.  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by letters dated in 
May 2008 and September 2008 that fully addressed all four 
necessary elements.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case in an SSOC issued in October 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought 
were provided in the September 2008 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  This was followed by readjudication in 
the October 2008 SSOC.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, including those dated during the remainder of the 
one-year period prior to the date of receipt of the increased 
rating claim, June 5, 2005.  38 C.F.R. § 3.400(o)(2) (2009).  
The Veteran was provided an opportunity to set forth his 
contentions during the March 2009 hearing before the 
undersigned Veterans Law Judge.  A VA examination is not 
warranted because it would not address the Veteran's symptoms 
prior to June 1, 2006.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Veteran's 20 percent evaluation for the left knee 
disability, prior to June 1, 2006, is based on 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for recurrent subluxation or 
instability.  Moderate recurrent subluxation or instability 
of the knee is rated 20 percent and severe recurrent 
subluxation or instability of the knee is rated 30 percent.  
Diagnostic Code 5257.

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003-5010 and Diagnostic 
Code 5257 based on additional disability.  It was specified 
that, for a knee disorder already rated under Diagnostic Code 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003 or Diagnostic Code 5010.  
Likewise, if a claimant has a disability rating under 
Diagnostic Code 5003 for arthritis of the knee, and there is 
evidence of instability, a separate rating is available under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2009).

Flexion of the knee, limited to 60 degrees warrants a 
noncompensable rating.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Limitation of flexion of a 
knee to 15 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5260.  

Extension of the knee, limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Limitation of 
extension of a knee to 20 degrees warrants a 30 percent 
evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.

In addition, anklyosis of the knee in a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, warrants a 30 percent evaluation.  Diagnostic Code 
5256.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, that is slight in degree warrants a 10 
percent rating.  For moderate impairment, a 20 percent rating 
is assigned.  For severe impairment, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.  Diagnostic Code 
5262.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's claim for an increased evaluation was received 
on June 5, 2006.  Therefore, the rating period for 
consideration begins June 5, 2005, one year prior to the date 
of receipt of the increased evaluation claim.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).  

VA treatment records dated during the relevant period reflect 
that in October 2005 the Veteran's left knee had flexion to 
110 degrees and extension to 5 degrees.  Anterior-posterior 
and varus and valgus testing were stable.  In February 2006, 
range of motion was noted to be from 5 to 120 degrees.  The 
knee was stable to varus/valgus, Lachman and posterior Drawer 
testing.  A February 2006 X-ray of the Veteran's left knee 
resulted in a pertinent diagnosis of early degenerative 
changes of the medial joint space.  

These treatment records do not show severe recurrent 
subluxation or instability of the knee, as necessary for a 
higher rating under Diagnostic Code 5257; or malunion of the 
tibia and fibula with marked knee or ankle disability, as 
necessary for a higher rating under Diagnostic Code 5262.  
Therefore, they do not support a 30 percent evaluation, prior 
to June 1, 2006.  

However, these treatment records do show that the Veteran had 
arthritis of the left knee, confirmed by X-ray evidence.  
They also show limitation of motion, objectively confirmed by 
satisfactory evidence of painful motion such as cortisone 
injections and a planned TKR.  The limitation of motion is 
not compensable under Diagnostic Codes 5260 or 5261.  
Further, there was no demonstration of ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between zero and 10 percent, as is necessary for a 
compensable rating under Diagnostic Code 5256.  As such, the 
Veteran is entitled to a separate evaluation of 10 percent 
for arthritis with noncompensable limitation of motion under 
Diagnostic Codes 5003-5010, prior to June 1, 2006.  See 
VAOPGCPREC 23-97.

The Board is aware that the Veteran complained of left knee 
pain, prior to June 1, 2006. 

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain, 
prior to June 1, 2006, reasonably shown by the record to be 
due to the Veteran's service-connected left knee disability 
are contemplated in the separate additional 10 percent 
evaluation granted by this decision.  The evidence simply 
does not show that pain, due to the service-connected left 
knee disability, has caused functional loss comparable to the 
criteria for an increased disability rating discussed above.  
38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

With respect to extraschedular evaluations, 38 C.F.R. § 
3.321(b)(1) (2009) provides that ratings are to be based as 
far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to 
rate the Veteran's left knee disability.  There is no 
suggestion that the rating criteria do not reasonably 
describe the claimant's disability level and symptomatology.  
There has been no demonstration of an exceptional or unusual 
disability picture, to include marked interference with 
employment or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule, the assigned evaluations 
are therefore adequate, and no referral for extraschedular 
consideration is required.

In sum, the medical evidence demonstrates that the evidence 
supports an additional separate 10 percent evaluation for 
left knee arthritis with noncompensable limitation of motion, 
as residuals of fractures of the proximal end of the left 
tibia, prior to June 1, 2006.  Left knee instability, as a 
residual of fractures of the proximal end of the left tibia, 
does not warrant an evaluation in excess of 20 percent, prior 
to June 1, 2006, under Diagnostic Codes 5257, or 5262, or on 
an extraschedular basis.  As the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
20 percent, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A separate 10 percent evaluation for left knee arthritis with 
noncompensable limitation of motion, residuals of fractures 
of the proximal end of the left tibia, prior to June 1, 2006, 
is granted, subject to the rules and regulations governing 
the award of monetary benefits; to this extent only, the 
appeal is granted.

An evaluation in excess of 20 percent for left knee 
instability, residual of fractures of the proximal end of the 
left tibia, prior to June 1, 2006, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


